NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 


                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                Submitted May 13, 2016* 
                                 Decided May 16, 2016 
                                             
                                         Before 
 
                         MICHAEL S. KANNE, Circuit Judge 
                          
                         DIANE S. SYKES, Circuit Judge 
                          
                         DAVID F. HAMILTON, Circuit Judge
No. 15‐3271 
 
IN RE: MICHAEL W. GILLILAND,                    Appeal from the   
      Debtor.                                   United States District Court for the 
                                                Southern District of Indiana,   
MICHAEL W. GILLILAND,                           Indianapolis Division. 
      Debtor‐Appellant,                          
                                                No. 1:14‐cv‐02054‐SEB‐DKL 
      v.                                         
                                                Sarah Evans Barker, 
FIFTH THIRD MORTGAGE                            Judge. 
COMPANY, et al., 
      Creditors‐Appellees. 
 
                                       O R D E R 

       Michael Gilliland lost his home in Liberty, Indiana, after defaulting on his 
mortgage loan from Fifth Third Mortgage Company. In July 2013 an Indiana state trial 
court entered a judgment of foreclosure, which the state appellate court affirmed in 
March 2014. A sheriff’s sale of the property was scheduled for August 2014, but just days 
                                                 
            * After examining the briefs and the record, we have concluded that oral 

argument is unnecessary. Thus the appeal is submitted on the briefs and the record. 
See FED. R. APP. P. 34(a)(2)(C). 
No. 15‐3271                                                                         Page 2 
 
before Gilliland filed for bankruptcy under Chapter 13. He also filed two related 
adversary proceedings seeking removal of the foreclosure case from state court to the 
bankruptcy court and claiming that Fifth Third and its attorneys had committed 
state‐law torts. Both Fifth Third and the bankruptcy trustee moved to dismiss the 
Chapter 13 case on the grounds that Gilliland had no regular income and could not 
maintain proposed plan payments. See 11 U.S.C. § 109(e). The day before a scheduled 
hearing on these motions, Gilliland filed a motion asking the district court to withdraw 
its reference to the bankruptcy court. Without acknowledging Gilliland’s motion, the 
bankruptcy court granted the motions to dismiss the Chapter 13 case and two days later 
dismissed the adversary proceedings. Gilliland then moved for relief from judgment, 
arguing that the bankruptcy court should not have ruled on the bank’s and trustee’s 
motions while his own motion to withdraw reference was pending. The bankruptcy 
court denied Gilliland’s postjudgment motion, and the district court affirmed the 
dismissal of the bankruptcy case and adversary proceedings.   

       On appeal Gilliland maintains that the bankruptcy court abused its discretion in 
dismissing the case while his motion to withdraw the reference remained pending. He 
says that the bankruptcy court should have stayed the proceedings until after the district 
court had the opportunity to rule on the motion. But even assuming that the district 
court would have been inclined to grant his motion, Gilliland cannot show that a 
withdrawal of the reference would have affected the outcome: Both the bankruptcy 
court and the district court would have been compelled to dismiss the case because 
Gilliland did not have regular income and thus was not eligible for relief under 
Chapter 13. See id.; In re Blendheim, 803 F.3d 477, 485 (9th Cir. 2015); see also In re Brooks, 
784 F.3d 380, 381 (7th Cir. 2015) (comparing Chapter 13 proceedings for debtors with 
income to the more commonly used liquidation proceedings under Chapter 7). The 
bankruptcy court, therefore, did not abuse its discretion in dismissing the Chapter 13 
case. Moreover, neither did the bankruptcy court abuse its discretion in dismissing the 
adversary proceedings without prejudice after the Chapter 13 case had been properly 
dismissed. See Chapman v. Currie Motors, Inc., 65 F.3d 78, 80–82 (7th Cir. 1995) (explaining 
that bankruptcy courts have discretion to relinquish jurisdiction over adversary claims 
after bankruptcy case has been resolved); In re Statistical Tabulating Corp., 60 F.3d 1286, 
1289 (7th Cir. 1995) (“Dismissal of a bankruptcy proceeding normally results in 
dismissal of related proceedings because federal jurisdiction is premised upon the nexus 
between the underlying bankruptcy case and the related proceedings … .”); In re Johnson, 
575 F.3d 1079, 1083 (10th Cir. 2009) (explaining that after dismissal of underlying 
bankruptcy case, dismissal of noncore related proceedings is ordinarily proper).   
No. 15‐3271                                                                           Page 3 
 
       Gilliland’s remaining arguments have no merit. First, he says that the bankruptcy 
court failed to state findings of fact or conclusions of law in dismissing his case. Without 
a transcript of the hearing we cannot discern the extent of the bankruptcy court’s 
findings, but the corresponding docket entry states that Gilliland was “down in plan 
payments” and “currently unemployed.” No further findings were necessary to 
determine that he was not eligible for relief under Chapter 13. Second, Gilliland provides 
no support for his assertion that the bankruptcy court relied on only the trustee’s motion 
to dismiss and not Fifth Third’s motion. Nor would it matter which motion the court 
relied on because dismissal was proper based on either motion. 

                                                                              AFFIRMED.